Citation Nr: 1819493	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  14-28 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial increased evaluation for left knee strain, currently evaluated as noncompensable prior to March 7, 2017 and 10 percent thereafter.  

2. Entitlement to an initial increased evaluation for right knee strain, currently evaluated as noncompensable prior to March 7, 2017 and 10 percent thereafter.  


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to March 2009. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran was scheduled to testify at a June 2017 Central Office hearing; however, the Veteran cancelled his hearing.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704 (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, further development is necessary prior to adjudication of the issues on appeal.

With respect to the Veteran's increased rating claims for the knees, in Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the Court recently held that when a VA examiner is asked to opine as to additional functional loss during flare-ups of a musculoskeletal disability, and the examiner states that he or she is unable to offer such an opinion without resorting to speculation, such opinion must be based on all procurable and assembled medical evidence, to include eliciting relevant information from the veteran as to the flare-i.e. the frequency, duration, characteristics, severity, or functional loss, and such opinion cannot be based on the insufficient knowledge of the specific examiner.  In this case, the March 2017 VA examination report does not provide the necessary information regarding flare-ups, as specified above.  The examiner indicated that he was unable to say without mere speculation whether or not pain, weakness, fatigability, or incoordination significantly limited functional ability during flare-ups; however, the examiner's reason for not providing an estimate of additional functional loss during flare-ups is too general in nature to comply with Sharp (as indicated by the medical opinion found to be deficient in that decision).  In this regard, although the examination was not performed during a flare-up, it is not apparent why the examiner could not estimate additional functional loss based on the Veteran's statements describing the flare-ups, or why the available information in the file was not sufficient to permit such an estimate.  

During the March 2017 VA examination, the Veteran indicated that he had flare ups at least twice a week that prevented him from sleeping due to increased knee pain; however, the examiner failed to ascertain adequate information-i.e. frequency, duration, characteristics, severity, or functional loss-regarding his flares by alternative means.    

Additionally, a review of the evidence indicates that the Veteran filed a VA Form 21-526 "Veteran's Application for Compensation and/or Pension" with his claim for a bilateral knee condition on April 8, 2011.  He and his wife also submitted statements regarding his knee conditions on August 8, 2011.  See September 2012 rating decision and June 2014 statement of the case.  However, it does not appear that the Veteran's formal claim and the August 8, 2011 statements have been associated with his electronic record and should be obtained on remand.  

Furthermore, while on remand, the Veteran should be given an opportunity to identify any records relevant to treatment for his bilateral knee disability, including VA treatment records dated since May 2016.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to identify any outstanding private or VA treatment records referable to his claims, to include any updated VA treatment records since May 2016.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

2.  Locate and associate with the electronic claims file VA Form 21-526 " Veteran's Application for Compensation and/or Pension," received on April 8, 2011, as well as statements from the Veteran and his wife, received on August 8, 2011, regarding his bilateral knee disabilities as referenced in September 2012 rating decision and June 2014 statement of the case.  

3.  Schedule the Veteran for a VA examination with an appropriate professional to determine the extent and severity of his service-connected bilateral knee disabilities. 

(A) All indicated tests should be performed, including range of motion findings expressed in degrees and in relation to normal range of motion; 

(B) The examination must include testing results of both knee joints for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  The examiner should assess where pain begins on the Veteran's initial range of motion and upon repetitive testing.  Further, the examiner should also describe any pain, weakened movement, excess fatigability, and incoordination present; 

(C) The examiner must estimate any functional loss in terms of additional degrees of limited motion of both knees experienced during flare-ups and repetitive use over time.  If the examiner cannot provide the above-requested opinion without resorting to speculation, he or she should state whether all procurable medical evidence had been considered, to specifically include the Veteran's description as to the severity, frequency, duration of the flare-ups and his description as to the extent of functional loss during a flare-up and after repetitive use over time; whether the inability is due to the limits of medical community or the limits of the examiner's medical knowledge; and whether there is additional evidence, which if obtained, would permit the opinion to be provided.  See Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017). 

The rationale for all opinions offered should be provided.

4. After completing paragraphs 1 through 3 above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
V.  Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




